Citation Nr: 0017211	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-05 965	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for pleural plaques, 
pleural thickening and effusions with asbestosis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.


REMAND

The veteran contends that he has been on oxygen at all times 
since he was discharged from the hospital in October 1998.  
He further contends that the severity of his service-
connected respiratory disorder warrants a 100 percent 
disability rating.

The most recent VA examination for compensation and pension 
purposes was completed in July 1998. In addition to exposure 
to asbestos in service, the veteran has Parkinson's Disease 
which has also adversely affected his respiratory system. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who have treated the 
veteran for his pleural plaques, pleural 
thickening and effusions with asbestosis 
since June 1997.  After securing the 
necessary permission from the veteran, 
copies of such available records that are 
not already of record should be obtained 
and associated with the claims folder.  
Regardless, the RO should request all of 
the veteran's medical records from the VA 
medical centers in Portland and Roseburg, 
Oregon, of treatment since the October 
1998 hospitalization.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and severity of his service-
connected pleural plaques, pleural 
thickening and effusions with asbestosis.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner and reviewed prior to the 
examination.  All necessary tests or 
studies should be performed and all 
findings must be reported in detail.  
Pulmonary function studies should be 
completed and the report should note the 
levels of FVC, FEV1, FEV1/FVC, and 
DLCO(SB).  If such tests cannot be 
completed, the examiner should note if 
there is a comparable test.  In addition, 
the examiner is requested to note whether 
maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation; whether the 
veteran has cor pulmonale or pulmonary 
hypertension; and whether the veteran 
requires outpatient oxygen therapy for 
his service-connected respiratory 
disability.  If such tests cannot be 
completed, the examiner should note why.  
The examiner is requested to identify all 
pulmonary manifestations of exposure to 
asbestos versus manifestations of the 
veteran's Parkinson's Disease.  If this 
is not possible, the examiner should so 
note.  The examiner should provide an 
opinion as to whether it is more likely 
than not that the test findings are 
related to the service-connected 
respiratory disability rather than to any 
other nonservice-connected respiratory 
disorder or to the veteran's Parkinson's 
Disease.

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 30 percent for 
pleural plaques, pleural thickening and 
effusions with asbestosis.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  No action 
is required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


